DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on March 4, 2021.  Claims 1, 12, and 17 are amended.  Claims 1-20 are pending in the case.  Claims 1, 12, and 17 are the independent claims.  
This action is final.

Applicant’s Response
In the amendment filed on March 4, 2021, Applicant amended the claims and provided arguments in response to the interpretation of the claims under 35 USC 112(f) and rejection of the claims under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s arguments in response to the interpretation of the claims under 35 USC 112(f) are acknowledged.  Applicant argues that the interpretation is in error because the claims do not “explicitly use the term ‘means’ or ‘step’ [and] none of ‘demonstration creation interface,’ ‘upload tool,’ ‘image editing tool,’ ‘output formatter,’ ‘tracking tool,’ ‘device detection module,’ ‘formatting module,’ and ‘device selection module’ is a placeholder,” and further argues that a person of ordinary skill in the art would understand these terms to have sufficiently definite meaning as the name for the structure that performs the function.  This argument is not persuasive.
module for’…” (emphasis added).  However, the claims do recite at least “a device detection module configured to…,” “a formatting module configured to…,” and “a device selection module configured to…” (emphases added).  Therefore, with respect to at least the device detection module, formatting module, and device selection module, these limitations do recite the limitation “module” which has been explicitly recognized as a potential generic placeholder for “means,” satisfying the first prong of the 112(f) analysis.  See MPEP 2181.I.A (citing Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media Commc’ns, LLC v. ITC, 161 F.3d 696, 703-04, 48 USPQ2d 1880, 1886–87 (Fed. Cir. 1998); Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998)).  Moreover, the limitation “module” is in each case modified by functional language linked by the linking phrase “configured to,” and the term “module” is not modified by any other structure, material, or act for performing the claimed function, satisfying the second and third prongs of the 112(f) analysis.  For example, with respect to the device detection module, “device detection” and “determine a device type to be used for presenting the demonstration” are purely functional language in that they merely recite functional language and/or an end result to be obtained without providing any structure defining what the device detection module may be.  Similarly, with respect to the formatting module, “formatting” and “format the demonstration into a type suitable for the device type on which the presentation will be presented” only recite functional language and/or an end result to be obtained without providing any structure defining what the device detection module may be.  Finally, with respect to the device selection module, “device selection” and “receive user input regarding a device type to be used for presenting the demonstration” also recite functional language and/or an end result to be obtained without providing any structure defining what the device detection module may be.  See Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (determining that "[t]he prefix ‘distributed learning control’ does not impart any structural significance to the term [‘module’]").
With respect to the demonstration creation interface, upload tool, image editing tool, output formatter, tracking tool, Examiner notes that there is no definitive, fixed list of generic placeholders that always result in 112(f) interpretation or of words that always avoid 112(f) interpretation. MPEP 2181.I.A.  Instead “[f]or a term to be considered a substitute for ‘means,’ and lack sufficient structure for performing the function, it must serve as a generic placeholder and thus not limit TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); Caterpillar Inc. v. Detroit Diesel Corp., 961 F.Supp. 1249, 1255, 41 USPQ2d 1876, 1882 (N.D. Ind. 1996) (stating that pre-AIA  35 U.S.C. 112, sixth paragraph, "applies to functional 
Applicant further argues that the interpretation of these claim language is in error, characterizing the interpretation as of the claim language being “merely software.”  It appears that Applicant may have misunderstood the interpretation as described in the previous office action, which is provided below and then further explained for convenience:
Examiner notes that paragraphs 0033-0037 and Fig. 2 of the specification appear to indicate that the demonstration creation interface, upload tool, and image editing tool are components of the product demonstration and training tool which is a component of a physical hardware system including a processing system such as a computer.  In addition, the output formatter is described in paragraph 0038 and shown in Fig. 2 as another component of the physical hardware system.  Paragraph 0038 additionally indicates that the device detection module, device selection module, and formatting module are all components of the output formatter.  Paragraph 0039 generally describes the tracking tool.  Finally, paragraph 0078 indicates that the processes these different embodiments may be performed by a processor unit using computer-implemented instructions.  Therefore, these limitations appear to be software components which are executed by a hardware processor.
To clarify, as is required by 35 USC 112(f), after determining that the claim limitations in question do appear to invoke 35 USC 112(f), the reproduced language from the previous office action above attempts to explain how the various limitations invoking 112(f) are construed as supported by the specification.  In this case, it appears that the specification describes the demonstration creation interface, upload tool, image editing tool, output formatter, tracking tool, device detection module, device selection module, and formatting module as components of a physical hardware system which are implemented as software components executing on a hardware processor.  To clarify, in the previous office action, the limitations in question are interpreted as a combination of software and hardware, and not as “merely software,” or “software per se.”  This interpretation appears to be consistent with that argued by Applicant (i.e. a special purpose computer programmed to perform the 
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action area acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that Xu and Crow do not disclose “an image editing tool in the computer system, wherein the image editing tool is configured to create a clickable hotspot on a first one of the images in response to user input and to create a data entry display on a second one of the images in response to user input and to create a data entry display on a second one of the images in response to user input, the clickable hotspot including a data entry field that is linked to the data entry field within the demonstration, wherein the data entry display is configured to populate a display with data entered into the data entry field such that when a user is navigating offline through the demonstration, data entered into the data entry field will also be displayed in the data entry display.”  Applicant does not appear to make specific arguments regarding the newly-recited limitations of the claims, i.e. that the data entry field is linked to the data entry display within the demonstration and that the user navigation through the demonstration is offline.  However, Examiner notes that Xu and Crow do not appear to disclose these newly-recited limitations and, therefore, Applicant’s general argument with regard to the limitation quoted above is persuasive.  Therefore, the rejection is withdrawn.  However, new grounds of rejection are provided below.
With respect to Applicant’s other explicit or implied arguments, i.e. that it would not have been obvious to modify Xu to include the capability to include the data entry display on a second image, and that Crow does not teach that the data entry display is on the second image (because the field of Crow is non-editable by the user via the image and therefore the “data records/fields are not displayed on the images themselves”), these arguments are moot in view of the new grounds of rejection provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “demonstration creation interface…configured to create a demonstration responsive to user input,” “upload tool…configured to upload a plurality of images to the demonstration,” and “image editing tool…configured to create a clickable hotspot…” in claims 1-11; “output formatter configured to format the demonstration…” in claim 3; “tracking tool that monitors…” in claims 4-5; “device detection module configured determine a device type” in claim 8; “formatting module configured to format the demonstration into a type” in claim 9; and the “device selection module configured to receive user input” in claim 10.

Examiner notes that paragraphs 0033-0037 and Fig. 2 of the specification appear to indicate that the demonstration creation interface, upload tool, and image editing tool are components of the product demonstration and training tool which is a component of a physical hardware system including a processing system such as a computer.  In addition, the output formatter is described in paragraph 0038 and shown in Fig. 2 as another component of the physical hardware system.  Paragraph 0038 additionally indicates that the device detection module, device selection module, and formatting module are all components of the output formatter.  Paragraph 0039 generally describes the tracking tool.  Finally, paragraph 0078 indicates that the processes these different embodiments may be performed by a processor unit using computer-implemented instructions.  Therefore, these limitations appear to be software components which are executed by a hardware processor.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20150007040 A1) in view of Gilmore et al. (US 20170220232 A1).
With respect to claim 1, Xu teaches a product training and demonstration tool, comprising: 
a computer system (e.g. paragraph 0032, computer executing software implementing described techniques; paragraph 0059, Fig. 7, computer system 710
a demonstration creation interface in the computer system (e.g. paragraph 0032, software executed by computer implementing described techniques), wherein the demonstration creation interface is configured to create a demonstration responsive to user input (e.g. paragraph 0038, user login to presentation program, accessing presentation program); 
an upload tool in the computer system (e.g. paragraph 0032, software executed by computer implementing described techniques), wherein the upload tool is configured to upload a plurality of images to the demonstration (e.g. paragraph 0034, user uploading static presentation; paragraph 0035, static pages include static data such as image; converted uploaded presentation; paragraph 0038, user uploading presentation having images and text included in page, converting/storing as images and metadata); and 
an image editing tool in the computer system (e.g. paragraph 0032, software executed by computer implementing described techniques), wherein the image editing tool is configured 
to create a clickable hotspot on a first one of the images in response to user input (e.g. paragraph 0034, user specifying active regions in existing pages or creating active regions in entirely new pages; paragraph 0036, user defined active regions at locations in static pages – hotspots; paragraph 0040, user specifying particular area of image to be active region such as active region 220 of page 212 in Fig. 2; region can be clicked to access feature on application server; paragraph 0042, active region created, configured to setup active region with information to interact with server application feature; user entering information necessary for interacting with feature; paragraph 0044, active region mouse click) and 
to create a data entry display on a second one of the images in response to user input (e.g. paragraphs 0034, 0036, 0040, 0042 as previously cited, user inputs to create active regions on multiple presentation images; when user has selected particular active region, request sent to access data, data sent and rendered on the page of the presentation; paragraph 0051, user updating data set, receiving and updating data set on backend, presenting updated data set to user; i.e. the user can create a plurality of active regions for display on a plurality of the presentation images, where at least one of the active regions is configured to display a data entry), 
the clickable hotspot including a data entry field (e.g. paragraph 0034, active region in interactive page of presentation selected by user; user may change data in the presentation and update server application; paragraph 0040, active region can be clicked to access feature on server; paragraph 0042, active region featuring specific parameters such as custom fields; paragraph 0043, user selecting particular active region to interact with feature/backend; user may change data in the presentation; paragraph 0051, describing Figs. 6A-D, active region may present a data set 620 in Fig. 6B; user may access and modify data in the data set through the presentation), 
wherein the data entry display is configured to populate a display with data entered into the data entry field such that when a user is navigating through the demonstration (e.g. paragraph 0034, user selection of active region, new data retrieved by server application and displayed in presentation; user changing the data in the presentation and updating application; paragraph 0037, user moving from page to page of presentation, and is allowed to interact with contents of slides), data entered into the data entry field will also be displayed in the data entry display (e.g. paragraph 0043, when user has selected particular active region on particular page, request send to access data, data returned and rendered on page of presentation; user may change data in presentation and data sent to server application and updated in database; paragraph 0051, describing Fig. 6B, user modifying data in data set 620 presented in active region, receiving and updating the data set, and presenting the updated data set to the user in the display; i.e. where a user modification of a data set in an active region is analogous to entry of data into a data field of the active region/hotspot, and subsequent updating/displaying of the data set in the active region is analogous to populating the display with data entered into the data entry field in a data entry display).
e.g. paragraphs 0017-0018, grouping of slides in slide deck, such as parent-child relationship; slide links created for individual slides, used to associate child slides with parent slides; slide link which is a pictorial representation/preview of the slide; dynamically updating slide links when content of slide (associated with the slide link) is modified; rendering of slide link links slide to parent slide; paragraph 0046, user is able to edit slides of the slide deck, modify slide deck, etc.; paragraph 0049, updates made to slide deck; paragraph 0051, creating slide link, such as by including it in smart slide, which is a slide of a slide deck that comprises one or more slide links which provide an active link to another slide of the deck; slide links created for individual slides or sections of slides; exemplary slide link may be a slide preview of slide that may be navigated to based on selection of the slide link; slide preview may be a pictorial representation of the slide and may incorporate content from the slides/individual slide; paragraph 0072, describing Fig. 5A, parent slide having three slide links 503, 505, and 507, which are each linked to an individual slide; designing and editing slides on canvas 502; paragraph 0073, describing Fig. 5B, when selection made of slide link 505, transition brings user interface to view of associated slide 525 as shown in Fig. 5C; i.e. where a user designs/edits/modifies/updates content of a slide and then provides a link to that slide on another slide such as a parent slide, and the link to the slide on the parent slide includes a pictorial representation/preview of the linked slide such as by incorporating content from the linked slide (such as the image of the electrical outlet included on child slide 525 as shown in Fig. 5C, which is also included in the link/representation/preview of this slide 505 as shown in Figs. 5A-B), the child slide created by the user and including the content is analogous to a data entry field included in a first image, the link/preview/representation including the content is analogous to a data entry display included in a second image, which links the content of the child slide and the content of the link/preview/represention of the parent slide to one another, where updating of the content in the child slide causes dynamic updating of the slide link in the parent slide as discussed in paragraph 0017 such that data entered into the child slide while navigating the presentation will also be displayed in the link/preview/representation of the parent slide; this is the case even when the device is offline (not connected to a server, etc.), when the presentation program and its data are stored on local device memory as described in, e.g. paragraph 0031 (application programs including presentation programs loaded in memory 262 of mobile computing device 200, application programs using and storing information in storage area 268 within memory 262), paragraph 0037 (data/information generated by mobile computing device 200 may be stored locally on the mobile computing device 200)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu and Gilmore in front of him to have modified the teachings of Xu (directed to methods for presentations with live application integration, where presentations may be stored on a server), to incorporate the teachings of Gilmore (directed to smart slides in a presentation program) to include functionality for linking content entered into a first slide with a preview/representation of the slide on a second slide, where at least some content entered onto the first slide is incorporated into the preview/representation of the first slide displayed on the second slide, and where the preview/representation of the first slide on the second slide is dynamically updated as the content of the first slide is modified, and to further include functionality for storing the slide presentation data and slide presentation application locally on a single device so that the user may perform the various functions associated with the slide presentation (including modification of slides and linking between slides) locally on the single device without need for connection to, e.g. a server.  One of ordinary skill would have been motivated to perform such a modification in order to improve organization and navigation of presentation programs and enhance user experience with presentation programs as described in Gilbert (paragraph 0003-0004).
With respect to claim 12, Xu teaches a method in a computer system for creating a product demonstration (e.g. paragraph 0032, software executed by computer implementing described techniques), the method comprising: 
providing, by the computer system a first interface for uploading presentation data to a server and receiving, by the computer system the presentation data (e.g. paragraph 0034, user uploading static presentation; paragraph 0035, static pages include static data such as image; converted uploaded presentation; paragraph 0038, user uploading presentation having images and text included in page, converting/storing as images and metadata); 
providing, by the computer system, a second interface for assigning hot spots and actions associated with the hot spots to images in the presentation data (e.g. paragraph 0034, user specifying active regions in existing pages or creating active regions in entirely new pages; paragraph 0036, user defined active regions at locations in static pages – hotspots; paragraph 0040, user specifying particular area of image to be active region such as active region 220 of page 212 in Fig. 2; region can be clicked to access feature on application server; paragraph 0042, active region created, configured to setup active region with information to interact with server application feature; user entering information necessary for interacting with feature; paragraph 0044, active region mouse click); 
receiving, by the computer system, an indication of a clickable hot spot on a first one of the images and associated actions from a user via the second interface, the clickable hot spot including a data entry field (e.g. paragraph 0034, active region in interactive page of presentation selected by user; user may change data in the presentation and update server application; paragraph 0040, active region can be clicked to access feature on server; paragraph 0042, active region featuring specific parameters such as custom fields; paragraph 0043, user selecting particular active region to interact with feature/backend; user may change data in the presentation; paragraph 0051, describing Figs. 6A-D, active region may present a data set 620 in Fig. 6B; user may access and modify data in the data set through the presentation); 
receiving, by the computer system, an indication of a location of a data entry display on a second one of the images in response to user input (e.g. paragraphs 0034, 0036, 0040, 0042 as previously cited, user inputs to create active regions on multiple presentation images; when user has selected particular active region, request sent to access data, data sent and rendered on the page of the presentation; paragraph 0051, user updating data set, receiving and updating data set on backend, presenting updated data set to user; i.e. the user can create a plurality of active regions for display on a plurality of the presentation images, where at least one of the active regions is configured to display a data entry); and 
associating, by the computer system a data entry display with the data entry field such that data entered into the data entry field will also be displayed in the data entry display (e.g. paragraph 0043, when user has selected particular active region on particular page, request send to access data, data returned and rendered on page of presentation; user may change data in presentation and data sent to server application and updated in database; paragraph 0051, describing Fig. 6B, user modifying data in data set 620 presented in active region, receiving and updating the data set, and presenting the updated data set to the user in the display; i.e. where a user modification of a data set in an active region is analogous to entry of data into a data field of the active region/hotspot, and subsequent updating/displaying of the data set in the active region is analogous to populating the display with data entered into the data entry field in a data entry display).
Xu does not explicitly disclose that the data entry display is on a second one of the images, that the data entry field (i.e. in the first image) is associated with the data entry display (i.e. in the second image) within the demonstration, and that, when the user is navigating offline through the demonstration, data entered into the data entry field will also be displayed in the data entry display.  However, Gilmore teaches that the data entry display is on a second one of the images, that the data entry field (i.e. in the first image) is associated with the data entry display (i.e. in the second image) within the demonstration, and that, when the user is navigating offline through the demonstration, data entered into the data entry field will also be displayed in the data entry display (e.g. paragraphs 0017-0018, grouping of slides in slide deck, such as parent-child relationship; slide links created for individual slides, used to associate child slides with parent slides; slide link which is a pictorial representation/preview of the slide; dynamically updating slide links when content of slide (associated with the slide link) is modified; rendering of slide link links slide to parent slide; paragraph 0046, user is able to edit slides of the slide deck, modify slide deck, etc.; paragraph 0049, updates made to slide deck; paragraph 0051, creating slide link, such as by including it in smart slide, which is a slide of a slide deck that comprises one or more slide links which provide an active link to another slide of the deck; slide links created for individual slides or sections of slides; exemplary slide link may be a slide preview of slide that may be navigated to based on selection of the slide link; slide preview may be a pictorial representation of the slide and may incorporate content from the slides/individual slide; paragraph 0072, describing Fig. 5A, parent slide having three slide links 503, 505, and 507, which are each linked to an individual slide; designing and editing slides on canvas 502; paragraph 0073, describing Fig. 5B, when selection made of slide link 505, transition brings user interface to view of associated slide 525 as shown in Fig. 5C; i.e. where a user designs/edits/modifies/updates content of a slide and then provides a link to that slide on another slide such as a parent slide, and the link to the slide on the parent slide includes a pictorial representation/preview of the linked slide such as by incorporating content from the linked slide (such as the image of the electrical outlet included on child slide 525 as shown in Fig. 5C, which is also included in the link/representation/preview of this slide 505 as shown in Figs. 5A-B), the child slide created by the user and including the content is analogous to a data entry field included in a first image, the link/preview/representation including the content is analogous to a data entry display included in a second image, which links the content of the child slide and the content of the link/preview/represention of the parent slide to one another, where updating of the content in the child slide causes dynamic updating of the slide link in the parent slide as discussed in paragraph 0017 such that data entered into the child slide while navigating the presentation will also be displayed in the link/preview/representation of the parent slide; this is the case even when the device is offline (not connected to a server, etc.), when the presentation program and its data are stored on local device memory as described in, e.g. paragraph 0031 (application programs including presentation programs loaded in memory 262 of mobile computing device 200, application programs using and storing information in storage area 268 within memory 262), paragraph 0037 (data/information generated by mobile computing device 200 may be stored locally on the mobile computing device 200)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu and Gilmore in front of him to have modified the teachings of Xu (directed to methods for presentations with live application integration, where presentations may be stored on a server), to incorporate the teachings of Gilmore (directed to smart slides in a presentation program) to include functionality for linking content entered into a first slide with a preview/representation of the slide on a second slide, where at least some content entered onto the first slide is incorporated into the preview/representation of the first slide displayed on the second slide, and where the preview/representation of the first slide on the second slide is dynamically updated as the content of the first slide is modified, and to further 
With respect to claim 17, Xu teaches a computer for creating a product demonstration, comprising: a processor; and a non-transitory computer readable storage medium storing program code which, when executed by the processor, performs a computer-implemented method for creating a product training or product demonstration presentation (e.g. paragraph 0032, computer executing software implementing described techniques; paragraph 0059, Fig. 7, computer system 710, including processor 701 and memory 702 storing instructions executed by processor), the program code comprising: 
program code for providing a first interface for uploading presentation data to a server and program code for receiving presentation data (e.g. paragraph 0034, user uploading static presentation; paragraph 0035, static pages include static data such as image; converted uploaded presentation; paragraph 0038, user uploading presentation having images and text included in page, converting/storing as images and metadata); 
program code for providing a second interface for assigning hot spots and actions associated with the hot spots to images in the presentation data (e.g. paragraph 0034, user specifying active regions in existing pages or creating active regions in entirely new pages; paragraph 0036, user defined active regions at locations in static pages – hotspots; paragraph 0040, user specifying particular area of image to be active region such as active region 220 of page 212 in Fig. 2; region can be clicked to access feature on application server; paragraph 0042, active region created, configured to setup active region with information to interact with server application feature; user entering information necessary for interacting with feature; paragraph 0044, active region mouse click
program code for receiving an indication of a clickable hotspot on a first one of the images and associated actions from a user via the second interface, the clickable hotspot including a data entry field (e.g. paragraph 0034, active region in interactive page of presentation selected by user; user may change data in the presentation and update server application; paragraph 0040, active region can be clicked to access feature on server; paragraph 0042, active region featuring specific parameters such as custom fields; paragraph 0043, user selecting particular active region to interact with feature/backend; user may change data in the presentation; paragraph 0051, describing Figs. 6A-D, active region may present a data set 620 in Fig. 6B; user may access and modify data in the data set through the presentation); 
program code receiving an indication of a location a data entry display on a second one of the images in response to user input (e.g. paragraphs 0034, 0036, 0040, 0042 as previously cited, user inputs to create active regions on multiple presentation images; when user has selected particular active region, request sent to access data, data sent and rendered on the page of the presentation; paragraph 0051, user updating data set, receiving and updating data set on backend, presenting updated data set to user; i.e. the user can create a plurality of active regions for display on a plurality of the presentation images, where at least one of the active regions is configured to display a data entry); and 
program code for associating the data entry display with the data entry field such that data entered into the data entry field will also be displayed in the data entry display (e.g. paragraph 0043, when user has selected particular active region on particular page, request send to access data, data returned and rendered on page of presentation; user may change data in presentation and data sent to server application and updated in database; paragraph 0051, describing Fig. 6B, user modifying data in data set 620 presented in active region, receiving and updating the data set, and presenting the updated data set to the user in the display; i.e. where a user modification of a data set in an active region is analogous to entry of data into a data field of the active region/hotspot, and subsequent updating/displaying of the data set in the active region is analogous to populating the display with data entered into the data entry field in a data entry display).
e.g. paragraphs 0017-0018, grouping of slides in slide deck, such as parent-child relationship; slide links created for individual slides, used to associate child slides with parent slides; slide link which is a pictorial representation/preview of the slide; dynamically updating slide links when content of slide (associated with the slide link) is modified; rendering of slide link links slide to parent slide; paragraph 0046, user is able to edit slides of the slide deck, modify slide deck, etc.; paragraph 0049, updates made to slide deck; paragraph 0051, creating slide link, such as by including it in smart slide, which is a slide of a slide deck that comprises one or more slide links which provide an active link to another slide of the deck; slide links created for individual slides or sections of slides; exemplary slide link may be a slide preview of slide that may be navigated to based on selection of the slide link; slide preview may be a pictorial representation of the slide and may incorporate content from the slides/individual slide; paragraph 0072, describing Fig. 5A, parent slide having three slide links 503, 505, and 507, which are each linked to an individual slide; designing and editing slides on canvas 502; paragraph 0073, describing Fig. 5B, when selection made of slide link 505, transition brings user interface to view of associated slide 525 as shown in Fig. 5C; i.e. where a user designs/edits/modifies/updates content of a slide and then provides a link to that slide on another slide such as a parent slide, and the link to the slide on the parent slide includes a pictorial representation/preview of the linked slide such as by incorporating content from the linked slide (such as the image of the electrical outlet included on child slide 525 as shown in Fig. 5C, which is also included in the link/representation/preview of this slide 505 as shown in Figs. 5A-B), the child slide created by the user and including the content is analogous to a data entry field included in a first image, the link/preview/representation including the content is analogous to a data entry display included in a second image, which links the content of the child slide and the content of the link/preview/represention of the parent slide to one another, where updating of the content in the child slide causes dynamic updating of the slide link in the parent slide as discussed in paragraph 0017 such that data entered into the child slide while navigating the presentation will also be displayed in the link/preview/representation of the parent slide; this is the case even when the device is offline (not connected to a server, etc.), when the presentation program and its data are stored on local device memory as described in, e.g. paragraph 0031 (application programs including presentation programs loaded in memory 262 of mobile computing device 200, application programs using and storing information in storage area 268 within memory 262), paragraph 0037 (data/information generated by mobile computing device 200 may be stored locally on the mobile computing device 200)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu and Gilmore in front of him to have modified the teachings of Xu (directed to methods for presentations with live application integration, where presentations may be stored on a server), to incorporate the teachings of Gilmore (directed to smart slides in a presentation program) to include functionality for linking content entered into a first slide with a preview/representation of the slide on a second slide, where at least some content entered onto the first slide is incorporated into the preview/representation of the first slide displayed on the second slide, and where the preview/representation of the first slide on the second slide is dynamically updated as the content of the first slide is modified, and to further include functionality for storing the slide presentation data and slide presentation application locally on a single device so that the user may perform the various functions associated with the slide presentation (including modification of slides and linking between slides) locally on the single device without need for connection to, e.g. a server.  One of ordinary skill would have been motivated to perform such a modification in order to improve organization and navigation of presentation programs and enhance user experience with presentation programs as described in Gilbert (paragraph 0003-0004).
Claims 2, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Gilmore, further in view of Masterson et al. (US 20150277725 A1).
With respect to claim 2, Xu in view of Gilmore teaches all of the limitations of claim 1 as previously discussed, and Xu further teaches a network storage to store demonstration data (e.g. paragraph 0035, presentation stored on server).
e.g. paragraph 0026, users using associated client devices to interact with content items using software applications such as slide presentation applications; paragraph 0027, content items stored on collaboration server; paragraph 0028, members of collaborative workgroup editing of single copy of content item in co-authoring environment; paragraph 0035, discussing Fig. 2B allowing user to edit document by launching web based application; i.e. as shown in Fig. 2B, the content item is edited using a web-based application, such as slide presentation application, in a browser).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Masterson in front of him to have modified the teachings of Xu (directed to methods for presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Masterson (directed to collaborative co-authoring of content items, including presentations, stored on a collaboration server) to include the capability for multiple users to access the demonstration/presentation (i.e. of Xu) and collaboratively edit it via a web browser/interface (i.e. as taught by Masterson).  One of ordinary skill would have been motivated to perform such a modification in order to enable efficient co-authoring among a group of users as described in Masterson (paragraph 0007).
With respect to claims 15 and 19, Xu in view of Gilmore teaches all of the limitations of claims 12 and 17 as previously discussed.  Xu does not explicitly disclose wherein the presentation data is editable via a browser by multiple users.  However, Masterson teaches wherein the presentation data is editable via a browser by multiple users (e.g. paragraph 0026, users using associated client devices to interact with content items using software applications such as slide presentation applications; paragraph 0027, content items stored on collaboration server; paragraph 0028, members of collaborative workgroup editing of single copy of content item in co-authoring environment; paragraph 0035, discussing Fig. 2B allowing user to edit document by launching web based application; i.e. as shown in Fig. 2B, the content item is edited using a web-based application, such as slide presentation application, in a browser).
.
Claims 3, 6-11, 13, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Gilmore, further in view of Kumar et al. (US 20170068743 A1).
With respect to claim 3, Xu in view of Gilmore teaches all of the limitations of claim 1 as previously discussed.  Xu does not explicitly disclose an output formatter configured to format the demonstration in a device dependent format for a device, the device dependent format being suitable for the device with which a user will execute the demonstration.
However, Kumar teaches an output formatter configured to format the demonstration in a device dependent format for a device, the device dependent format being suitable for the device with which a user will execute the demonstration (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; content transformed based on presentation/communication capabilities; paragraph 0025, adapting data package for requested interactive document based on type of computing device and capabilities (screen size and resolution, storage capacity, processor speed, media format compatibility, etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations 
With respect to claim 8, Xu in view of Gilmore teaches all of the limitations of claim 1 as previously discussed.  Xu does not explicitly disclose a device detection module configured to determine a device type to be used for presenting the demonstration.
However, Kumar teaches a device detection module configured to determine a device type to be used for presenting the demonstration (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; paragraph 0048, user interface including control for selecting a type of computing device for presenting interactive document, as shown in Fig. 5C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to generating and distributing interactive documents) to include the capability to detect, via a user-provided input to a GUI control, a type of device to be used for presenting the interactive presentation/demonstration.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate document access, facilitate conversion of static documents into interactive documents, and facilitate the provision of interactive documents to computing devices as described in Kumar (paragraph 0016-0018).
With respect to claim 9, Xu in view of Gilmore, further in view of Kumar teaches all of the limitations of claim 8 as previously discussed.  Xu does not explicitly disclose a formatting module configured to format the demonstration into a type suitable for the device type on which the demonstration will be presented.
However, Kumar teaches a formatting module configured to format the demonstration into a type suitable for the device type on which the demonstration will be presented (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; content transformed based on presentation/communication capabilities; paragraph 0025, adapting data package for requested interactive document based on type of computing device and capabilities (screen size and resolution, storage capacity, processor speed, media format compatibility, etc.)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to generating and distributing interactive documents) to include the capability to adapt a generated interactive presentation/demonstration (i.e. of Xu) into a format which is appropriate for a device which will be presenting it, such as a requesting/designated device, based on the device’s capabilities (as taught by Kumar).  One of ordinary skill would have been motivated to perform such a modification in order to facilitate document access, facilitate conversion of static documents into interactive documents, and facilitate the provision of interactive documents to computing devices as described in Kumar (paragraph 0016-0018).
With respect to claim 13, Xu in view of Gilmore teaches all of the limitation of claim 12 as previously discussed.  Xu does not explicitly disclose:
determining a device type of a device to be used for presenting the product demonstration; and
providing the product demonstration to the device in a format suitable for the device according to the device type.

determining a device type of a device to be used for presenting the product demonstration (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; paragraph 0048, user interface including control for selecting a type of computing device for presenting interactive document, as shown in Fig. 5C); and
providing the product demonstration to the device in a format suitable for the device according to the device type (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; content transformed based on presentation/communication capabilities; paragraph 0025, adapting data package for requested interactive document based on type of computing device and capabilities (screen size and resolution, storage capacity, processor speed, media format compatibility, etc.); paragraph 0049, transforming data package into adapted data package to prepare the document for distribution to particular type of computing device upon request).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to generating and distributing interactive documents) to include the capability to adapt a generated interactive presentation/demonstration (i.e. of Xu) into a format which is appropriate for a device which will be presenting it, such as a requesting/designated device, based on the device’s capabilities (as taught by Kumar) and the capability to detect, via a user-provided input to a GUI control, a type of device to be used for presenting the interactive presentation/demonstration.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate document access, facilitate conversion of static documents into interactive documents, and facilitate the provision of interactive documents to computing devices as described in Kumar (paragraph 0016-0018).
With respect to claim 18, Xu in view of Gilmore teaches all of the limitations of claim 17 as previously discussed.  Xu does not explicitly disclose:
program code for determining a device type of a device to be used for presenting the product demonstration; and
program code for providing the product demonstration to the device in a format suitable for the device according to the device type.
However, Kumar teaches:
program code for determining a device type of a device to be used for presenting the product demonstration (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; paragraph 0048, user interface including control for selecting a type of computing device for presenting interactive document, as shown in Fig. 5C); and
program code for providing the product demonstration to the device in a format suitable for the device according to the device type (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; content transformed based on presentation/communication capabilities; paragraph 0025, adapting data package for requested interactive document based on type of computing device and capabilities (screen size and resolution, storage capacity, processor speed, media format compatibility, etc.); paragraph 0049, transforming data package into adapted data package to prepare the document for distribution to particular type of computing device upon request).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to 
With respect to claim 14, Xu in view of Gilmore, further in view of Kumar teaches all of the limitations of claim 13 as previously discussed, and Kumar further teaches wherein the device type is one of auto determined and determined according to the user input (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; paragraph 0048, user interface including control for selecting a type of computing device for presenting interactive document, as shown in Fig. 5C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to generating and distributing interactive documents) to include the capability to detect, via a user-provided input to a GUI control, a type of device to be used for presenting the interactive presentation/demonstration.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate document access, facilitate conversion of static documents into interactive documents, and facilitate the provision of interactive documents to computing devices as described in Kumar (paragraph 0016-0018).
With respect to claim 10, Xu in view of Gilmore teaches all of the limitations of claim 1 as previously discussed, and Kumar further teaches a device selection module configured to receive user input regarding a device type to be used for presenting the demonstration (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; paragraph 0048, user interface including control for selecting a type of computing device for presenting interactive document, as shown in Fig. 5C).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to generating and distributing interactive documents) to include the capability to detect, via a user-provided input to a GUI control, a type of device to be used for presenting the interactive presentation/demonstration.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate document access, facilitate conversion of static documents into interactive documents, and facilitate the provision of interactive documents to computing devices as described in Kumar (paragraph 0016-0018).
With respect to claim 11, Xu in view of Gilmore, further in view of Kumar teaches all of the limitations of claim 10 as previously discussed, and Kumar further teaches wherein the device type comprises at least one of a web browser type, a screen size, a screen resolution, an operating system, the device type, a device memory, and a device processing capability (e.g. paragraph 0018, selected interactive document modified for presentation by a particular type of computing device; content transformed based on presentation/communication capabilities; paragraph 0025, adapting data package for requested interactive document based on type of computing device and capabilities (screen size and resolution, storage capacity, processor speed, media format compatibility, etc.); i.e. device type considerations for formatting the document include device type including types of capabilities, such as screen size, resolution, storage capacity, processor speed, media format compatibility, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to 
With respect to claim 7, Xu in view of Gilmore teaches all of the limitations of claim 1 as previously discussed.  Xu does not explicitly disclose wherein the demonstration creation interface comprises an output type selection. 
However, Kumar teaches wherein the demonstration creation interface comprises an output type selection (e.g. paragraph 0050, describing Fig. 5E, user interface includes control for specifying that for a particular type of device, a particular type of multimedia content included with the interactive document is to be transformed to a specified format; providing instructions for transforming different types of content for different types of devices).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to generating and distributing interactive documents) to include the capability to display a user interface for specifying a particular type/format in which to output content of the presentation/demonstration.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate document access, facilitate conversion of static documents into interactive documents, and facilitate the provision of interactive documents to computing devices as described in Kumar (paragraph 0016-0018).
With respect to claim 6, Xu in view of Gilmore teaches all of the limitations of claim 1 as previously discussed.  Xu does not explicitly disclose wherein the demonstration creation interface comprises templates.
However, Kumar teaches wherein the demonstration creation interface comprises templates (e.g. paragraph 0004 and 0044, definition information for each interactive page of interactive document includes a template for presenting content of a particular type; paragraph 0037, editor interface includes UI screen 340 which includes a control 344 for selecting templates to be used for creating and presenting an interactive page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Kumar in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Kumar (directed to generating and distributing interactive documents) to include the capability to utilize templates within the presentation/demonstration editing interface.  One of ordinary skill would have been motivated to perform such a modification in order to facilitate document access, facilitate conversion of static documents into interactive documents, and facilitate the provision of interactive documents to computing devices as described in Kumar (paragraph 0016-0018).
Claims 4, 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Gilmore, further in view of Hess et al. (US 20150310488 A1).
With respect to claim 4, Xu in view of Gilmore teaches all of the limitations of claim 1 as previously discussed.  Xu does not explicitly disclose a tracking tool that monitors how the demonstration is used.
However, Hess teaches a tracking tool that monitors how the demonstration is used (e.g. paragraph 0035, demo application allowing users to share, curate, view, and/or track analytics related to product demonstrations; paragraph 0038, tracking analytics for demos created or accessed by users of the system; paragraph 0085, engine to track web analytics for demo; paragraph 0109, tracking viewing progress of user; paragraph 0123, tracking sharing of demos; paragraph 0125, reports that show details about who the demo was shared with and how each person who used the demo interacted with the demo).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Hess in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Hess (directed to web based automated product demonstration through a multimedia presentation) to track analytics related to the presentation/demonstration, including viewing progress, sharing, and how users interacted with the demo.  One of ordinary skill would have been motivated to perform such a modification in order to enable a salesperson providing a demonstration to discover and engage in a broader buying panel, improve marketing conversion rates, and provide rich product demonstration related analytics as described in Hess (paragraph 0010-0011, 0027).
With respect to claim 16, Xu in view of Gilmore teaches all of the limitations of claim 12 as previously discussed.  Xu does not explicitly disclose tracking how the product demonstration is used and providing tracking information to a user.
However, Hess teaches tracking how the product demonstration is used and providing tracking information to a user (e.g. paragraph 0035, demo application allowing users to share, curate, view, and/or track analytics related to product demonstrations; paragraph 0038, tracking analytics for demos created or accessed by users of the system; paragraph 0085, engine to track web analytics for demo; paragraph 0109, tracking viewing progress of user; paragraph 0123, tracking sharing of demos; paragraph 0125, reports that show details about who the demo was shared with and how each person who used the demo interacted with the demo).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Hess in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations 
With respect to claim 20, Xu in view of Gilmore teaches all of the limitations of claim 17 as previously discussed.  Xu does not explicitly disclose:
program code for tracking how the product demonstration is used; and
program code for providing tracking information to the user.
However, Hess teaches
program code for tracking how the product demonstration is used (e.g. paragraph 0035, demo application allowing users to share, curate, view, and/or track analytics related to product demonstrations; paragraph 0038, tracking analytics for demos created or accessed by users of the system; paragraph 0085, engine to track web analytics for demo; paragraph 0109, tracking viewing progress of user; paragraph 0123, tracking sharing of demos; paragraph 0125, reports that show details about who the demo was shared with and how each person who used the demo interacted with the demo); and
program code for providing tracking information to the user (e.g. paragraph 0125, reports that show details about who the demo was shared with and how each person who used the demo interacted with the demo; paragraph 0137, generating report of analytics, as shown in Figs. 4A-G).

With respect to claim 5, Xu in view of Gilmore, further in view of Hess teaches all of the limitations of claim 4 as previously discussed.  Xu does not explicitly disclose wherein the tracking tool monitors how often a page in the demonstration is selected.
However, Hess teaches wherein the tracking tool monitors how often a page in the demonstration is selected (e.g. paragraph 0080, call to action page in demo; paragraph 0082, objections page in demo; paragraph 0141, analytics module tracking popularity of features of demo over time; analyzing which features are frequently viewed, rewound, viewed again, etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Xu, Gilmore, and Hess in front of him to have modified the teachings of Xu (directed to methods for interactive presentations with live application integration, where presentations may be stored on a server) and Gilmore (directed to smart slides in a presentation program), to incorporate the teachings of Hess (directed to web based automated product demonstration through a multimedia presentation) to include the capability to include, in the demo data tracked by the system, data related to how frequently features of the demo, such as pages, are viewed/selected.  One of ordinary skill would have been motivated to perform such a modification in order to enable a salesperson providing a demonstration 
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179